DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 12/30/21.  Claims 12 and 19-20 are cancelled; claims 1, 7, 9 and 13-16 are amended; claims 1-11, 13-18 are pending.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MacIver et al. (US Pub. No. 2006/0175753) in view Camaratta, JR (US Pub. No. 2016/0059115) and further in view of Yamaguich et al. (US Pub. No. 2017/0018140) and even further in view of Tanimura (US Pat. No. 6,371,380). 
With respect to claims 1 and 5, MacIver et al. teaches a game board, comprising: a top layer 26 (“overlay” – paragraph [0016]; see also paragraph [0030]); a bottom layer comprising a circuit board 18 (“electronic board” – paragraphs [0016]-[0017], [0026]), said circuit board 18 comprising an array of radio frequency identification antennas 38 (paragraphs [0029] – “Board 18 ... includes ... sensors 38”; [0045]-[0046]) and, an electronic circuit embedded in said circuit board 18 (Fig. 3; paragraph [0029]) operatively arranged to receive a modulated signal corresponding to a unique identification (“serial number associated with the play piece 34” – paragraph [0045]) in a radio frequency identification tag 36 in each play piece 34 positioned atop said atop said game board and to sense positions and movement of said game pieces 34 on said top layer 26 (paragraphs [0018], [0029], [0045]-[0046]; it is noted the positions are continuously updated via sensor controller 44 scanning, thus sensing movement of the game pieces 34), and communicate (via LED 32) said positions and movement to a computer (made up of DVD player 12 and television 16; note functionality described in paragraphs [0018], [0052]). 
MacIver et al. teaches wherein the RFID sensors 38 of circuit board 18 can be located “in conjunction with individual play spaces 24” paragraph [0022], wherein the planar overlay 26 may include graphics corresponding to the game play (paragraph [0035]), and an RFID tag positioned “at a bottom face” of a game piece 34, and wherein the play piece further comprises “shielding” to limit electromagnetic radiation (paragraphs [0045] - [0046]). Admittedly, MacIver et al. does not expressly teach wherein a chessboard is used, or wherein a metal weight is positioned in the chess piece.  However, Camaratta, directed to the analogous art of chess, teaches such features as a top layer comprising the claimed Chess arrangement is known in the art (Fig. 1). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to use a chess board for the overlay, as chess is a known and popular game. The proposed modification is considered to have a reasonable expectation of success since MacIver et al. contemplates such interactive two player board games (paragraph [0005]). The combination of MacIver et al. and Camaratta therefore teaches wherein the circuit board 18 includes a circuit comprising sixty four RFID antennas in registration with the sixty four squares on the top layer (RFID sensors 38 of circuit board 18 can be located “in conjunction with individual play spaces 24” paragraph [0022]; 64 individual spaces taught by chess board - Camaratta), wherein position and movement of chess pieces are sensed. Camaratta further teaches a chess pieces comprising a metal weight positioned within a body cavity to be known in the art (Fig.’s 1-7; paragraphs [0043]-[0047]). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to use a chess board for the overlay with weighted chess pieces, as chess is a known and popular game. The weighting can provide improved feel for the players and further add stability between the piece and board.  The proposed modification is considered to have a reasonable expectation of success since MacIver et al. contemplates such interactive two player board games (paragraph [0005]). 
MacIver et al. teaches wherein the tag 36 modulates a signal to the reader, which then converts into “digital data” (paragraph [0045]), as opposed to the circuit operatively arranged to receive a unique digital code stored in the radio frequency identification tag. However, Yamaguich et al., directed to the analogous art of RFID tag/reader systems for game related object tracking, teaches such features to be known in the art (paragraphs [0235]-[0247]). Hence, at the time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to combine the features of Yamaguich with MacIver et al. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. By sending a digitized signal representing a unique identification code from the tag, in substitute of a non-digitized modulation, the predictable result of facilitating the recognition of the game objects unique code is expectantly achieved. Moreover, the processing power/space of the reader is reduced. Such modification is considered to have a reasonable expectation of success as this substitution does not disturb the primary purpose of MacIver. 
As stated above, MacIver et al. teaches an RFID tag positioned “at a bottom face” of a game piece 34, and wherein the play piece further comprises “shielding” to limit electromagnetic radiation (paragraphs [0045]- [0046]), but does not expressly disclose the material of the “shielding” component, nor is its position expressly taught. However, examiner cites to Tanimura for its express teaching of a ferrite sheet 21 positioned between tag antenna 5 and metal component 2 (Fig. 7; column 5 lines 46-67; column 5, lines 1-50). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize a ferrite sheet below the weight for the expected purpose of ensuring proper reading of the identification tag by a tag reader Id. The proposed modification is considered to have a reasonable expectation of success as these combinations do not negate the use of the chess piece in a chess game and can be conveniently and easily applied at the bottom portion of the chess piece. 
With respect to claim 4, MacIver teaches wherein the top layer can be made of “cardboard, plastic ... glass, or any other suitable material” (paragraph [0034]), but does not expressly contemplate polyester fabric with open cell sponge rubber. However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Applicant’s specification recognizes this material composition to be “mouse pad material”, which is known to be suitable for its flexibility, dimensional stability, durability, and can easily take applied images. As extrinsic evidence, examiner cites to paragraph [0090] of Uzuanis (US Pub. No. 2006/0261547). One ordinary skill in the art would have found it obvious to utilize polyester fabric with open cell sponge rubber as its known characteristics would be desirable for a top game board layer that must withstand typical ware and tare. The chess indicia can be easily applied thereto. The flexible nature of the material can be useful for storage purposes. 
With respect to claim 6, it is inherent that each antenna is tuned to have an inductance value, but MacIver does not expressly disclose this value and therefore does not teach wherein they have an inductance of approximately 1.92 pH.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, coil/antenna inductance is a result effective variable for the magnitude and concentration of the electromagnetic signal. See column 15, lines 13-14 of Gilboa (US Pat. No. 5,853,327), of column 1, lines 5-67; column 2, lines 1-2 of Ryan et al. (US Pat. No. 5,082,286) cited as extrinsic evidence. One ordinary skill in the art would have found it obvious to select an optimal amount of inductance for the tuned antennas via routine experimentation for the expected purpose of providing a desired magnitude. Since there are 64 independent antennas in the combined teachings of the applied art, one for each space, one ordinary skill in the art would understand the magnitude would need to be strong enough to provide proper RFID recognition between the board and playing piece, but not so strong that interference would create incorrect piece locations/movements. As applicant notes, “every electrical engineer knows” the variables to effectuate inductance of a coil (page 22 of Remarks/Arguments 4/6/20) and therefore the proposed modification is considered to have a reasonable expectation of success.  
With respect to claim 8, MacIver teaches wherein said circuit further comprises a microcontroller 44 operatively arranged to control the sixty-four radio frequency identification antennas (MacIver as modified by Camaratta, Jr. – motivation to combine is the same as stated above), by scanning each square on the chessboard in sequence, to detect and identify each chess piece, if any, on each said square (paragraph [0021] – “sequentially”).  

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MacIver et al. (US Pub. No. 2006/0175753) in view Camaratta, JR (US Pub. No. 2016/0059115) and further in view of Yamaguich et al. (US Pub. No. 2017/0018140) and even further in view of Tanimura (US Pat. No. 6,371,380) and Hilario (US Pub. No. 2015/0021854). 
With respect to claims 2-3, MacIver teaches wherein the top layer can be made of “cardboard, plastic ... glass, or any other suitable material” (paragraph [0034]), but does not expressly contemplate wood or vinyl.  However, Hilario, directed to the analogous art of game boards, teaches such features to be known in the art (paragraph [0040]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize wood or vinyl for the game board material, as these materials are inexpensive and easily manufacturable. 

5.	Claims 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitthenner (US Pat. No. 361,721) in view of MacIver et al. (US Pub. No. 2006/0175753) in view of Tanimura (US Pat. No. 6,371,380).  
With respect to claims 9-11 and 13-14, Schmitthenner teaches a chess piece configured to be played on “a chess board”, comprising: a body a (“body”) having a cavity (“cavity”) therein; a lead weight “c” positioned within said cavity (lines 25-44); and a base pad b (“soft material”) fixedly secured to the bottom portion of the body. 
Admittedly, Schmitthenner does not expressly teach a ferrite sheet positioned below said metal weight and in proximity thereto; or an RFID tag positioned below said ferrite sheet, said RFID tag secured to said body.  However, MacIver et al., directed to the analogous art of board game pieces, teaches such features as an RFID tag positioned “at a bottom face” of a game piece 34, wherein the play piece further comprises “shielding” to limit electromagnetic radiation (paragraphs [0045]- [0046]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate these features into the chess piece of Schmitthenner. Such modification will enable game play on corresponding RFID game boards to track game play. The proposed modification is considered to have a reasonable expectation of success as these combinations do not negate the use of the chess piece in a chess game.  
With respect to the positioning of the base pad,  and RFID tag, Schmitthenner teaches wherein the base pad b is positioned as the bottom face “suitably attached-as, for example, by means of adhesive material” (lines 50-51) so as to contact the game board and MacIver et al. teaches wherein the RFID tag 36 is positioned “at a bottom face”.  As such, one ordinary skill in the art would recognize that the combination would provide the base pad fixedly secured to the RFID tag. Crucially, the tag 36 needs to be in close proximity to the board to electromagnetically couple with an RFID reader in the game board.  
MacIver et al. does not expressly disclose the material of the “shielding” component, nor is its position expressly taught. However, examiner cites to Tanimura for its express teaching of utilizing a ferrite sheet 21 between tag antenna 5 and metal component 2 (Fig. 7; column 5 lines 46-67; column 5, lines 1-50). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize a ferrite sheet below the weight for the expected purpose of ensuring proper reading of the identification tag by a tag reader Id. The proposed modification is considered to have a reasonable expectation of success as these combinations do not negate the use of the chess piece in a chess game and can be conveniently and easily applied at the bottom portion of the chess piece. 
Secondary reference MacIver teaches wherein said RFID tag is encoded with a code which uniquely identifies the playing piece (“serial number” – paragraph [0045] – the motivation to combine is the same as stated above) and wherein the RFID tag antenna is tuned corresponding to a corresponding RFID antenna beneath a square on a game board (paragraphs [0045]-[0046]; Fig. 4 - the motivation to combine is the same as stated above). The RFID tag and reader are inherently tuned to a certain frequency but MacIver does not expressly disclose its frequency to be approximately 13.56MHz.  However such frequency is a well-known standard for Near Field Communication as evidenced by analogous art reference Tanikawa et al. (paragraph [0043]). At time of applicant’s invention such selection would have been obvious in the art for the expected purpose of facilitating a carrier wave in compliance with the communication standard for NFC Id.
With respect to claims 15-18, Schmitthenner teaches wherein said body is made of wood (lines 65-70), but does not expressly disclose plastic, bone, or ivory material. Notwithstanding, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07. These materials are known to be suitable for their durability. Plastic is easily manufactured, and bone/ivory has a classy aesthetic and desirable “feel”. Moreover, they are not metal materials and therefore the combination of the chess with RFID is not compromised.  One ordinary skill in the art would have found it obvious to select these materials based on these known characteristics. 


Allowable Subject Matter
6.	Claim 7 is allowed.

Response to Arguments
7.	Applicant’s arguments with respect to 112(a), see pages 6-7, filed 12/30/21, have been fully considered and are persuasive.  The “new matter” rejection has been withdrawn. Applicant's arguments with respect to the prior art rejection have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ferrite sheet being made from “a flexible sintered” sheet, wherein it has “initial permeability of 13.56MHz” or “an exact permeability of an RFID tag antenna”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, applicant argues that combining the ferrite sheet of Tanimura into the Schmitthenner and MacIver would render the invention inoperable. Examiner respectfully disagrees. The absorption sheet of Tanimura is thin, and expressly taught to be ferrite material, which is known to aid in the reading of an identification tag by a tag reader – See Tanimura at column 5 lines 46-67; column 5, lines 1-50. That Tanimura contemplates other materials to be used for the absorption plate does not negate its express disclosure of ferrite as an acceptable material. Regarding the permeability of the ferrite sheet, it is again noted that the claim language does not require any limitations regarding the permeability. Moreover, the RFID tag antenna is claimed to be tuned to a very well-known and common frequency (13.56 MHZ). One ordinary skill in the art could easily determine which ferrite sheet is acceptable for its known purpose when in concert with this common frequency antenna. If applicant claimed an unusual frequency, and positively claimed that the ferrite sheet has an exact permeability of the tag antenna, then applicant’s arguments would be stronger. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Horie et al. (US Pub. No. 2017/0091495).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711